Citation Nr: 1728737	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-43 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1959 to June 1984, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was previously before the Board in May 2015 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as anxiety, panic attacks, and chronic sleep impairment.

2.  The record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran's PTSD is rated 30 percent disabling.  In the Veteran's October 2009 claim, he contends that his PTSD has worsened and warrants a higher rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The May 2015 Board remand, included a directive instructing the AOJ to ask the Veteran to provide a signed release of information (VA Form 21-4142) for treatment records from Psychological Consulting Services in Durham, North Carolina, where he received treatment for his psychiatric disability.  A November 2015 letter was sent requesting the Veteran to complete and return a VA Form 21-4142 authorization to obtain these records.  To date, the Veteran has not responded to this request.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To the extent possible, VA has attempted to assist the Veteran.  Accordingly, no further attempts to assist are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992).  The Board finds there was substantial compliance with the Board's May 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

At the November 2009 VA PTSD examination, the Veteran was clean, neatly groomed; appropriately dressed; his speech was unremarkable; his affect was normal; his mood was normal and euthymic; he was intact to person, time, and place; his thought process and content were unremarkable; he had no delusions; he understood the outcome of his behavior; and understood that he had a problem; he had sleep impairment; no persistent hallucinations; and no inappropriate behavior.  The examination showed he did not interpret proverbs appropriately and suffered panic attacks.  The frequency of panic attacks was not specified.  The examiner also noted that he had obsessive and ritualistic behavior, which included checking the locks at night and every time he passes the door.  The Veteran reported no suicidal or homicidal thoughts; good impulse control; and no episodes of violence.  The Veteran reported he had some problems forgetting things but the examiner noted his remote, recent, and immediate memory were all normal.  The Veteran reported that anxiety related estrangement has interfered with his ability to have friendships and be close to people; however, he reported that this does not cause problems in his family or social life.  At the time of the examination, he was not working; however, he reported that if he were working, he believes the anxiety-related estrangement and irritability would negatively affect his work performance.  The examiner assigned a GAF score of 65.

The Board acknowledges that a December 2009 letter from the Veteran's private licensed psychological associate (LPA) who had been treating the Veteran since June 2007 noted that the Veteran's PTSD was chronic and severe.  The LPA indicated that the Veteran's symptoms consisted of recurrent memories, nightmares, poor sleep, and isolative behavior.  Reference was made to the Veteran's report that he resided close to Fort Bragg and that the sounds of artillery fire and helicopters triggered memories of Vietnam.  The LPA reported that the Veteran experienced a marked increase in his PTSD symptoms due to the stressors inherent in a work environment.  The LPA considered the Veteran totally and permanently disabled and assigned a GAF score of 37.

Pursuant to the May 2015 remand directives, the May 2016 VA examiner addressed the discrepancy in the severity of the Veteran's PTSD shown in the November 2009 VA PTSD examination and described in the December 2009 letter from the Veteran's LPA.  The May 2016 examiner determined the GAF score of 65 is a more accurate approximation of the Veteran's current functioning than a GAF score of 37.  He explained, based on claimant self-report and absence of records suggestive of worsening of PTSD, in his opinion, the GAF score of 65 may be too low of an estimate of his current functioning.  A GAF score was not provided by the May 2016 examiner as the current clinical standard established by the DSM-5 does not include GAF.  

The examiner based his opinion on the Veteran's description of his social functioning as good with examples of regular church attendance, regular card games with friends, a loving and fulfilling marital relationship of eight years, and a loving relationships with his children.  The Veteran reported the frequency of his current re-experience of his trauma to be approximately four times per month, two nights of nightmares and two random days of anxiety associated with bombing and explosive exercises at Fort Bragg.  He described the impact of his anxiety and sleep problems on his functioning and psychological state as being mild in nature.  There was no evidence of significant treatment seeking or the need for medication management of severe symptoms.  Additionally, the Veteran stated that he had been in treatment (counseling only) since 2007 but his therapeutic contact frequency is approximately four times per year (every three months) suggestive of healthy maintenance contact.  Additionally, when asked if he felt that the last nine years of therapy has helped reduce the intensity and frequency of his PTSD symptoms, the claimant stated that he felt it has been helpful in reducing his anxiety.

The Veteran's May 2016 PTSD Disability Benefits Questionnaire showed symptoms of anxiety and chronic sleep impairment.  The examiner noted the Veteran was well-groomed, pleasant, cooperative, and fully oriented; maintained good eye contact throughout the interview; appeared to be a reliable historian; his mood was euthymic, his affect was stable; there was no evidence of significant social discomfort or anxiety during the interview; and his speech was spontaneous, articulate, and easily understood.  Additionally, no abnormal gait, movements or mannerisms were observed; there was no evidence of hallucinations, delusions, or psychoses; his attention and concentration were observed as normal; and memory recall of service, symptoms, and related interview data appeared to be easily accessed by the Veteran.  The examiner further indicates the Veteran did not appear to pose any threat of danger or injury to self or others.

Following a review of the record, the Board finds that the criteria for a higher rating have not been met.  While the Veteran reported panic attacks in November 2009, there is no evidence that panic attacks occurred more than once a week.  The November 2009 examiner also noted he had some obsessive and ritualistic behavior, which included checking the locks at night and when he passes the door; however there is no evidence that this behavior was severe enough to interfere with his routine activities.  The Board acknowledges that the December 2009 letter from the Veteran's LPA noted the Veteran would likely experience a marked increase in his PTSD symptoms due to the stressors inherent in any work environment and the Veteran reported that he believes the anxiety-related estrangement and irritability would negatively affect his work performance.  However, treatment records were not provided by the LPA.  Further, in contrast to the LPA's opinion, the November 2009 VA examiner stated there was only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD.  Consistently, the May 2016 examiner determined there was only occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The evidence does not show any impairment in speech; difficulty understanding complex commands; impaired memory; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood, which are symptoms that would warrant a higher rating.  

II. TDIU

In an October 2009 statement, the Veteran contends that he is unable to work due to his service-connected disabilities.  On his December 2007 application for TDIU, which was re-submitted in December 2009, he indicated that his PTSD prevents him from securing or following a substantially gainful occupation.  He reported that he last worked full-time in June 2002 and became too disabled to work in June 2002 because of stress and worry.  His last employment was at a factory and he had one year of college education.  However, the Veteran's November 2009 VA examination noted he retired in 2006.  In the March 2017 written argument the Veteran contends he is entitled to PTSD due to the combined effects of his nephropathy, PTSD, and diabetes mellitus type II.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the Veteran does not meet the criteria for a TDIU based on his service-connected disabilities. 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of the following: PTSD rated 30 percent disabling; nephropathy associated with diabetes mellitus type II rating 60 percent disabling; diabetes mellitus, type II rated 20 percent disabling; high frequency hearing loss associated with diabetes mellitus type II rated noncompensable; and impotence associated with diabetes mellitus type II rated noncompensable.  Accordingly, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

In regard to the Veteran's PTSD, the Board acknowledges that the Veteran believed the anxiety-related estrangement and irritability would negatively affect his work performance, as he reported in the November 2009 VA examination.  He reported that he never got in trouble for being standoffish at work; however, some coworkers were afraid of him in the past.  The Board also acknowledges that, in a December 2009 letter, the Veteran's private LPA determined the Veteran is likely to experience a marked increase in his PTSD symptoms due to stressors inherent in any work environment and determined him to be totally and permanently disabled.  
However, the November 2009 VA examiner determined there was only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD.  Consistently, the May 2016 examiner determined there was only occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's PTSD symptoms throughout the appeal period included anxiety, sleep impairment, obsessive and ritualistic behavior, and panic attacks.  The Board finds these symptoms are not of a level of severity to cause unemployability.  

In regard to the Veteran's service-connected diabetes mellitus type II and nephropathy associated with diabetes mellitus type II, the preponderance of the evidence shows that these conditions render the Veteran unemployable.  The October 2007 VA diabetes mellitus examination noted the Veteran does not restrict his activities because of diabetes.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

A rating in excess of 30 percent for service-connected PTSD is denied.

Entitlement to TDIU is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


